DOWDELL, J.
The appeal in this case is taken from a final decree of the city court. The cause was submitted for final decree upon the pleadings and agreed statement of facts. We think there can be no doubt that the complainants hace such special interests in the subject-matter as would authorize them to maintain the bill. Unquestionably the court of chancery has jurisdiction to enjoin a public nuisance' and the permanent obstruction of a public street is a public nuisance. — Reed v. Birmingham; 92 Ala. 339, 9 South. 161; Demopolis v. Webb, 87 Ala. 659. 6 South. 408; High on Injunctions, § 816; 3 Pomeroy, Eq. Jur. § 1349.
When lots are sold with reference to a recorded plat, a dedication of the streets and alleys, as laid out in such plat, is perfected, and on the undisputed facts' in this case, there can be no doubt as to a dedication of the alley in question. — Reed v. Birmingham, supra; Demopolis v. Webb, supra; 5 Am. & Eng. Ency. Law, 400.
The statute of limitations is no defense to a bill filed for the abatement of a public nuisance.- — Wright v. Moore, 38 Ala. 593; Olive v. State, 86 Ala. 88, 5 South. 653, 4 L. R. A. 33; Reed v. Birmingham, supra; Dillon on Munic. Corp. Vol. 2, § 675; Elliot on Roads and Streets, p. 490.
There is no error in the decree appealed from, and the same will be affirmed.
I-Iaualson, Anderson, and Denson, JJ., concur.